Barker, J.
The- whole record before us shows that the plaintiff’s contention to have a resulting trust declared in his favor rests upon the fact that in the year 1884 he caused the land to be conveyed to the defendant in consideration of a sum of $1,000 furnished by the plaintiff, and of a note and mortgage made by the defendant for the balance of the purchase money, amounting to $2,800, the plaintiff intending, and the defendant agreeing, but not in writing, that the title taken by the defendant in her own name should be held by her for the benefit of the plaintiff.
Upon this state of facts he has no right to have a trust declared in his favor, for the reason that a part of the consideration only was furnished by himself, and the rest of the consideration was furnished by the defendant. The case stated is governed by the decision of McGrowan v. McGowan, 14 Gray, 119; Bourke v. Callanan, 160 Mass. 195. It is to be distinguished from McDonough v. O’Niel, 113 Mass. 92, by the circumstances that in the present case, when the purchase was made from the defendant’s grantor the land was unencumbered, and the note and mortgage made by the defendant were given as payment in part of the purchase price of unencumbered land, while in McDonough v. O’Niel the purchase was of an equity of redemption, and the note and mortgage given by the grantee were not given to his grantor, and were no part of the price paid for the conveyance, but were given to the former mortgagee in substitution for his former mortgage. See Bourke v. Callanan, 160 Mass. 195, 196.
Therefore the bill was rightly dismissed if the fact that part of the consideration of the conveyance to the defendant was her note and mortgage given to her grantor in part payment of the price of the land, was not inconsistent with the findings of the jury upon the issues theretofore submitted to - them. When issues of fact are submitted to a jui’y in an equity suit, and a verdict is rendered upon the issues and is not set aside, the verdict is regarded as settling the facts so put in issue. The verdict is conclusive upon those issues. But the justice who hears the cause may, however, find upon the evidence before him any other material facts not inconsistent with the findings of the jury. *38Franklin v. Greene, 2 Allen, 519. Ross v. New England Ins. Co. 120 Mass. 113. Langmaid v. Reed, 159 Mass. 409.
Assuming that the charge given to the jury at the trial of the issues is competent to show what facts they determined in finding as they did, it is plain, from an examination of the copy of the charge put in evidence by the plaintiff, that there was no dispute at that trial, that the defendant did in fact give her own note and mortgage in part payment for' the conveyance; and that the findings that she did not receive the sole interest, and took the title for the plaintiff, as the case was submitted to the jury, amounted merely to this, that there was a resulting trust, implied by law and to which the defendant had impliedly assented, because the plaintiff had himself furnished all the cash part of the consideration given for the conveyance.
This being so, we think the justice who heard the case after the findings had been made could receive the evidence which he admitted, and upon it could dismiss the bill.

Exceptions overruled.